KELLEY, Justice.
We have been asked to review an award of workers’ compensation benefits premised on the occupational disease provision of the Workers’ Compensation Act. Concluding that the employee’s disability is compensable under the personal injury provision of the Act, we affirm the award of benefits.
In March 1983, Miriam C. Olson became ill with Influenza-type B while traveling in the Orient on business for Executive Travel MSP, Inc. The infection impaired the employee’s immune defenses, and the employee developed bilateral staphylococcal pneumonia. The pneumonia then led to several episodes of acute respiratory failure for which a tracheostomy and chest tube thora-costomy were required. The pneumonia also resulted in chronic bronchiectasis, a permanent impairment.
The employee made a claim for compensation for permanent partial disability benefits for her chronic bronchiectasis. The employer/insurer denied liability claiming that the employee had sustained a noncom-pensable ordinary disease of life. The compensation judge found that the employee had sustained a personal injury in the nature of bilateral bronchiectasis arising out of and in the course of employment when the employee became infected with Influen*646za-type B while on her work-related trip in the Orient. The compensation judge also found that the employee’s personal injury was an occupational disease pursuant to Minn.Stat. § 176.011, subd. 15 (1983) and awarded benefits for her permanent partial disability.
The Workers' Compensation Court of Appeals, by majority decision, affirmed the award of benefits concluding that the employee had established a compensable occupational disease; and the parties, on appeal to this court, have focused their arguments on the occupational disease issue. We are of the opinion, however, that this case involves the compensability of a personal injury under subdivision 16 of section 176.-011, thus obviating the need to address whether there was also a compensable occupational disease under subdivision 15.
The compensation judge found that the employee, who was in the Orient because of her employment, became infected by a specific virus that was at that time not present in the United States. The compensation judge further found, having identified the virus that infected the employee and the origin of infection, that the employee’s resultant bronchiectasis arose out of and the course of employment. Under these facts, as affirmed by the Workers’ Compensation Court of Appeals, we hold that the employee’s disability was compen-sable under the personal injury subdivision.1 In so holding, we are cognizant of our function in review on certiorari. Even though we would be inclined to view the evidence of the causal connection between the employee’s illness and her employment as very minimal, we are nevertheless extremely hesitant to set aside the factual findings in this case. Gibberd by Gibberd v. Control Data Corp., 424 N.W.2d 776 (Minn.1988); Hengemuhle v. Long Prairie Jaycees, 358 N.W.2d 54 (Minn.1984). The award of benefits is therefore affirmed.
Affirmed.
Employee is awarded $800 in attorney fees on appeal.

. The employer/insurer asserted that a claimant cannot seek compensation for a disease under the personal injury subdivision of the Act. Application of this provision has not been previously so limited. See Gillette v. Harold, Inc., 257 Minn. 313, 317, 101 N.W.2d 200, 204 (1960); see generally, Kirwin, Compensation for Disease Under the Minnesota Workers' Compensation Law, 6 Wm. Mitchell L.Rev. 619, 692-701 (1980); IB A. Larson, The Law of Workmen’s Compensation § 40.20-.50 (1987).